DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the distal end" in claim 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which portion of the device is being referenced by the recitation of “the distal end”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 13, 14, 15, 16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotelli U.S. PGPUB No. 2019/0240369 in view of O’Brien et al. U.S. PGPUB No. 2017/0002990.

Regarding claim 2, Rotelli discloses a user-held germicidal apparatus (“an ultraviolet sterilization apparatus is provided that is both versatile and user-actuatable, such that equipment can be sterilized at the convenience of the user” [0002]) comprising: a structural frame 12; a first set of lamp holders disposed on the structural frame for holding a first end of at least two elongated UVC (“When utilizing a mercury-based lamp, UV is emitted at 253.7 nm” [0016] – where 253.7 nm is within the UVC range of wavelengths, as evidenced by paragraph [0048] of Rizzone U.S. PGPUB No. 2016/0074546) lamps 14 (figure 1 illustrates that each lamp 14 is connected at a first end and at a second end to the base 12) that are electrically coupled to a power source (“actuator 17 is placed in circuit between a power source and the light 14 such that the electrical current between the power source and the light 14 is engaged and interrupted by actuation of the actuator 17” [0017]); a second set of lamp holders disposed on the structural frame that are electrically coupled to said power source, the second set of lamp holders for holding a second end of the at least two elongated UVC lamps 14 (figure 1 illustrates that each lamp 14 is connected at a first end and at a second end to the base 12), a handle 20 extending from the structural frame 12 (as illustrated in figure 4) and designed to be grasped by a hand of a user to permit the user to move the structural frame during emission of UVC radiation (“The handle 20 can provide convenience to a user when sanitizing an object having overhands that would not be accessible to the ultraviolet radiation via an overhead or stationary housing” [0021]). However, although Rotelli discloses that “the handle 20 and the housing 11 are freely separable from each other, such that the housing 11 can be used with other handles 20 or mechanisms for holding the housing 11” [0023], Rotelli does not disclose at least two handles wherein a first handle of the at least two handles is located near the first set of lamp holders and a second handle of the at least two handles is spaced from the first handle and located toward the second set of lamp holders relative to the first handle.
O’Brien discloses a user-held light source apparatus comprising: a structural frame 16; a first set of lamp holders (O’Brien discloses “sockets of a shop light fixture for receiving the end plugs on a fluorescent tube” [0024], which necessarily includes first holders on one side and second holders on a second side, and the term “fluorescent tube” necessitates that the light source has an elongated shape with two sides as evinced by figure 4 of Short U.S. Patent No. 3,230,360) disposed on the structural frame 16 for holding a first end of at least two elongated lamps that are electrically coupled to a power source (“An electrical cable 38 leads power from the house AC source through a plug. Internal electronics 40 such as an LED driver, a voltage transformer, an AC-to-DC rectifier, a power supply, a ballast, etc. may be included to condition the house current to power the LEDs or other light source 32” [0025]); a second set of lamp holders disposed on the structural frame that are electrically coupled to said power source, the second set of lamp holders for holding a second end of the at least two elongated lamps (as discussed above with respect to paragraph [0024]), at least two handles 14 extending from the structural frame 16 (“the U-shape mounting bracket acts as a convenient handle for the user to hold, aim, or transport the shop light” [0006]) and each designed to be grasped by a hand of a user to permit the user to move the structural frame during emission of radiation(“The present invention shop light can be hand held” [0018]), wherein a first handle of the at least two handles is located near the first set of lamp holders and a second handle of the at least two handles is spaced from the first handle and located toward the second set of lamp holders relative to the first handle (figure 3 illustrates that handles 14 are located at opposite ends of housing 16 and that light source tubes 32 extend along the housing between handles 14 such that one handle 14 is closer to a first end of the light source tube 32 while a second handle 14 is closer to a second end of light source tube 32; meanwhile, paragraph [0024] identifies that when the light source tube 32 is a fluorescent tube, each end of the fluorescent tube corresponds to a respective socket connected to end plugs of the fluorescent tube; therefore one handle is located near a first set of lamp holder sockets while the other handle is located near a second set of lamp holder sockets).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held sterilizer light source apparatus of Rotelli with the handle configuration of the hand-held light source apparatus of O’Brien at least since Rotelli contemplates that the apparatus may be modified with alternative configurations of “handles” [Rotelli: 0023] and the handle configuration of O’Brien would allow a user to retain the hand-held nature of the light source of Rotelli while offering additional control when the light source is made larger for irradiating a larger area, or simply to provide the additional control by allowing a user to grip the light source in multiple locations simultaneously.

Regarding claim 3, Rotelli discloses that the first and second sets of lamp holders each include at least four lamp holders for holding at least four elongated UVC lamps. Figure 1 illustrates that lamps 14 include four lamps having elongated shapes and supported at each end. Portions of base 12 which support respective ends of lamps 14 are lamp holders. Therefore, Rotelli discloses four lamp holders on each end of the base 12 for supporting the illustrated four lamps 14.

Regarding claim 10, although Rotelli discloses that “the handle 20 and the housing 11 are freely separable from each other, such that the housing 11 can be used with other handles 20 or mechanisms for holding the housing 11” [0023], Rotelli does not disclose that the distance between the base and the distal end is about 12 to about 50 inches.
O’Brien discloses that “Housing lengths range from 36 inches to 48 inches, preferably, to conform to industry standard T8, T12, T5, etc. sized fluorescent tubes or similarly sized LED tubes” [0028].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held sterilizer light source apparatus of Rotelli with the handle configuration of the hand-held light source apparatus of O’Brien at least since Rotelli contemplates that the apparatus may be modified with alternative configurations of “handles” [Rotelli: 0023] and the handle configuration of O’Brien would allow a user to retain the hand-held nature of the light source of Rotelli while offering additional control when the light source is made larger for irradiating a larger area, or simply to provide the additional control by allowing a user to grip the light source in multiple locations simultaneously.

Regarding claim 11, Rotelli discloses that the structural frame 12 includes at least one elongated beam extending from proximate the first set of lamp holders to proximate the second set of lamp holders and defining a longitudinal axis along the center of the apparatus (as illustrated below in the annotated copy of figure 1, where the beam is the backing portion of base 12).

    PNG
    media_image1.png
    261
    541
    media_image1.png
    Greyscale


Regarding claim 13, although Rotelli discloses that “the handle 20 and the housing 11 are freely separable from each other, such that the housing 11 can be used with other handles 20 or mechanisms for holding the housing 11” [0023], Rotelli does not disclose that the distance between the base and the distal end is about 12 to about 50 inches.
O’Brien discloses that “Housing lengths range from 36 inches to 48 inches, preferably, to conform to industry standard T8, T12, T5, etc. sized fluorescent tubes or similarly sized LED tubes” [0028].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held sterilizer light source apparatus of Rotelli with the handle configuration of the hand-held light source apparatus of O’Brien at least since Rotelli contemplates that the apparatus may be modified with alternative configurations of “handles” [Rotelli: 0023] and the handle configuration of O’Brien would allow a user to retain the hand-held nature of the light source of Rotelli while offering additional control when the light source is made larger for irradiating a larger area, or simply to provide the additional control by allowing a user to grip the light source in multiple locations simultaneously.

Regarding claim 14, Rotelli discloses at least one frame support 12 disposed between the first and second sets of lamp holders having one or more openings through which the UVC lamps can extend (as illustrated in figure 1). 

Regarding claim 15, Rotelli discloses a user-held germicidal apparatus (“an ultraviolet sterilization apparatus is provided that is both versatile and user-actuatable, such that equipment can be sterilized at the convenience of the user” [0002]) comprising: at least two elongated UVC (“When utilizing a mercury-based lamp, UV is emitted at 253.7 nm” [0016]) lamps 14 (figure 1 illustrates that each lamp 14 has an elongate shape) Preliminary Amendmenta base 12 comprising a first lamp holder for holding a first end of said elongated UVC lamps (figure 1 illustrates that each lamp 14 is connected at a first end and at a second end to the base 12, and these connections are lamp holders); a distal end comprising a second lamp holder for holding a second end of said elongated UVC lamps (figure 1 illustrates that each lamp 14 is connected at a first end and at a second end to the base 12, and these connections are lamp holders), at least one structural support member that connects the base and distal end (the structural support member is at least the second lamp holder); a handle 20 configured to permit a user to hold the apparatus during emission of UVC radiation where the first handle is located near the base 12 (“The handle 20 can provide convenience to a user when sanitizing an object having overhands that would not be accessible to the ultraviolet radiation via an overhead or stationary housing” [0021]). However, although Rotelli discloses that “the handle 20 and the housing 11 are freely separable from each other, such that the housing 11 can be used with other handles 20 or mechanisms for holding the housing 11” [0023], Rotelli does not disclose at least two handles wherein a first handle of the at least two handles is located near the first set of lamp holders and a second handle of the at least two handles is spaced from the first handle and located toward the second set of lamp holders relative to the first handle.
O’Brien discloses a user-held light source apparatus comprising: a structural frame 16; a first set of lamp holders (O’Brien discloses “sockets of a shop light fixture for receiving the end plugs on a fluorescent tube” [0024], which necessarily includes first holders on one side and second holders on a second side, and the term “fluorescent tube” necessitates that the light source has an elongated shape with two sides as evinced by figure 4 of Short U.S. Patent No. 3,230,360) disposed on the structural frame 16 for holding a first end of at least two elongated lamps that are electrically coupled to a power source (“An electrical cable 38 leads power from the house AC source through a plug. Internal electronics 40 such as an LED driver, a voltage transformer, an AC-to-DC rectifier, a power supply, a ballast, etc. may be included to condition the house current to power the LEDs or other light source 32” [0025]); a second set of lamp holders disposed on the structural frame that are electrically coupled to said power source, the second set of lamp holders for holding a second end of the at least two elongated lamps (as discussed above with respect to paragraph [0024]), at least two handles 14 extending from the structural frame 16 (“the U-shape mounting bracket acts as a convenient handle for the user to hold, aim, or transport the shop light” [0006]) and each designed to be grasped by a hand of a user to permit the user to move the structural frame during emission of radiation(“The present invention shop light can be hand held” [0018]), wherein a first handle of the at least two handles is located near the first set of lamp holders and a second handle of the at least two handles is spaced from the first handle and located toward the second set of lamp holders relative to the first handle (figure 3 illustrates that handles 14 are located at opposite ends of housing 16 and that light source tubes 32 extend along the housing between handles 14 such that one handle 14 is closer to a first end of the light source tube 32 while a second handle 14 is closer to a second end of light source tube 32; meanwhile, paragraph [0024] identifies that when the light source tube 32 is a fluorescent tube, each end of the fluorescent tube corresponds to a respective socket connected to end plugs of the fluorescent tube; therefore one handle is located near a first set of lamp holder sockets while the other handle is located near a second set of lamp holder sockets).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held sterilizer light source apparatus of Rotelli with the handle configuration of the hand-held light source apparatus of O’Brien at least since Rotelli contemplates that the apparatus may be modified with alternative configurations of “handles” [Rotelli: 0023] and the handle configuration of O’Brien would allow a user to retain the hand-held nature of the light source of Rotelli while offering additional control when the light source is made larger for irradiating a larger area, or simply to provide the additional control by allowing a user to grip the light source in multiple locations simultaneously.
Rotelli discloses the claimed invention except for that while Rotelli discloses that (“The light is configured to emit ultraviolet radiation, such that the ultraviolet radiation will sanitize a surface that it comes into contact with” [Rotelli: Abstract]), however, there is no explicit disclosure that each light source provides an irradiance of least about 6800 pW/cm2 to a surface located about 12 inches from the lamp3 of 6Application No. 17/373,554. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to energize each light source with an irradiance of least about 6800 pW/cm2 to a surface located about 12 inches from the lamp since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to energize each light source with an irradiance of least about 6800 pW/cm2 to a surface located about 12 inches from the lamp for the purpose of ensuring that the amount of radiation from the ultraviolet light source(s) is tailored to provide a desired level of sanitization of a surface. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 16, Rotelli discloses that the first and second sets of lamp holders each include at least four lamp holders for holding at least four elongated UVC lamps. Figure 1 illustrates that lamps 14 include four lamps having elongated shapes and supported at each end. Portions of base 12 which support respective ends of lamps 14 are lamp holders. Therefore, Rotelli discloses four lamp holders on each end of the base 12 for supporting the illustrated four lamps 14.

Regarding claim 18, Rotelli discloses that the structural frame 12 includes at least one elongated beam extending from proximate the first set of lamp holders to proximate the second set of lamp holders and defining a longitudinal axis along the center of the apparatus (as illustrated below in the annotated copy of figure 1, where the beam is the backing portion of base 12).

    PNG
    media_image1.png
    261
    541
    media_image1.png
    Greyscale


Regarding claim 20, although Rotelli discloses that “the handle 20 and the housing 11 are freely separable from each other, such that the housing 11 can be used with other handles 20 or mechanisms for holding the housing 11” [0023], Rotelli does not disclose that the distance between the base and the distal end is about 12 to about 50 inches.
O’Brien discloses that “Housing lengths range from 36 inches to 48 inches, preferably, to conform to industry standard T8, T12, T5, etc. sized fluorescent tubes or similarly sized LED tubes” [0028].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held sterilizer light source apparatus of Rotelli with the handle configuration of the hand-held light source apparatus of O’Brien at least since Rotelli contemplates that the apparatus may be modified with alternative configurations of “handles” [Rotelli: 0023] and the handle configuration of O’Brien would allow a user to retain the hand-held nature of the light source of Rotelli while offering additional control when the light source is made larger for irradiating a larger area, or simply to provide the additional control by allowing a user to grip the light source in multiple locations simultaneously.

Regarding claim 21, Rotelli discloses that the structural frame 12 includes at least one elongated beam extending from proximate the first set of lamp holders to proximate the second set of lamp holders and defining a longitudinal axis along the center of the apparatus (as illustrated below in the annotated copy of figure 1, where the beam is the backing portion of base 12).

    PNG
    media_image1.png
    261
    541
    media_image1.png
    Greyscale


Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotelli U.S. PGPUB No. 2019/0240369 in view of O’Brien et al. U.S. PGPUB No. 2017/0002990 in view of Yerby U.S. PGPUB No. 2013/0256560.

Regarding claim 6, Rotelli and O’Brien disclose the claimed invention except that there is no explicit disclosure of a cage or bars disposed around an outside of the at least four ultraviolet lamps configured to protect the elongated UVC lamps. 
Yerby discloses a light source for providing sterilizing ultraviolet irradiation from elongated ultraviolet lamps 42 wherein the lamps 42 are protected by “A wire mesh protective cage 80 surrounds each of the UV lamps 42” [0038]. Figure 3A illustrates that at least two lamps 42 are provided behind mesh cage 80 such that at least one elongated beam extending from proximate a first set of lamp holders (at the top of figure 3A) to proximate a second set of lamp holders (at the bottom of figure 3A) and defining a longitudinal axis along the center of the apparatus.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli and O’Brien with the cage of Yerby in order to protect ultraviolet light bulbs from being damaged by contacting a surface which may cause the bulbs to break and/or to protect a user from accidently coming into close proximity with the ultraviolet light bulb (which may cause physical harm to the user since ultraviolet radiation is known to be harmful to humans in certain doses).

Regarding claim 7, Rotelli and O’Brien disclose the claimed invention except that there is no explicit disclosure of a cage or bars disposed around an outside of the at least four ultraviolet lamps configured to protect the elongated UVC lamps. 
Yerby discloses a light source for providing sterilizing ultraviolet irradiation from elongated ultraviolet lamps 42 wherein the lamps 42 are protected by “A wire mesh protective cage 80 surrounds each of the UV lamps 42” [0038]. Figure 3A illustrates that at least two lamps 42 are provided behind mesh cage 80 such that at least one elongated beam extending from proximate a first set of lamp holders (at the top of figure 3A) to proximate a second set of lamp holders (at the bottom of figure 3A) and defining a longitudinal axis along the center of the apparatus.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli and O’Brien with the cage of Yerby in order to protect ultraviolet light bulbs from being damaged by contacting a surface which may cause the bulbs to break and/or to protect a user from accidently coming into close proximity with the ultraviolet light bulb (which may cause physical harm to the user since ultraviolet radiation is known to be harmful to humans in certain doses).

Regarding claim 9, Rotelli discloses that the structural frame 12 includes at least one elongated beam extending from proximate the first set of lamp holders to proximate the second set of lamp holders and defining a longitudinal axis along the center of the apparatus (as illustrated below in the annotated copy of figure 1, where the beam is the backing portion of base 12).

    PNG
    media_image1.png
    261
    541
    media_image1.png
    Greyscale


Claim(s) 8, 12, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotelli U.S. PGPUB No. 2019/0240369 in view of O’Brien et al. U.S. PGPUB No. 2017/0002990 in further view of Yerby U.S. PGPUB No. 2016/0206766.

Regarding claim 8, Rotelli illustrates a plurality of elongated light sources 14 provided in a solid housing 12 which forms a structural frame/support and elongate beam supporting the light sources 14. However, Rotelli does not explicitly disclose that a gap exists between the base 12 and the light sources 14.
Yerby discloses an apparatus for providing ultraviolet sterilizing radiation from a plurality of light sources 42 wherein each of the light sources is provided in a solid housing 22 which forms a structural frame/support and elongate beam supporting the light sources, wherein “The UV lamps are spaced about 1½ inches from the inner surfaces of the housing 22” [0037].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli with the light source spacing of Yerby in order to provide a suitable gap between light sources and a support for the light sources which allows air to move around the light sources to prevent the light sources from overheating.

Regarding claim 12, Rotelli illustrates a plurality of elongated light sources 14 provided in a solid housing 12 which forms a structural frame/support and elongate beam supporting the light sources 14. However, Rotelli does not explicitly disclose that a gap exists between the base 12 and the light sources 14.
Yerby discloses an apparatus for providing ultraviolet sterilizing radiation from a plurality of light sources 42 wherein each of the light sources is provided in a solid housing 22 which forms a structural frame/support and elongate beam supporting the light sources, wherein “The UV lamps are spaced about 1½ inches from the inner surfaces of the housing 22” [0037].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli with the light source spacing of Yerby in order to provide a suitable gap between light sources and a support for the light sources which allows air to move around the light sources to prevent the light sources from overheating.

Regarding claim 19, Rotelli illustrates a plurality of elongated light sources 14 provided in a solid housing 12 which forms a structural frame/support and elongate beam supporting the light sources 14. However, Rotelli does not explicitly disclose that a gap exists between the base 12 and the light sources 14.
Yerby discloses an apparatus for providing ultraviolet sterilizing radiation from a plurality of light sources 42 wherein each of the light sources is provided in a solid housing 22 which forms a structural frame/support and elongate beam supporting the light sources, wherein “The UV lamps are spaced about 1½ inches from the inner surfaces of the housing 22” [0037].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli with the light source spacing of Yerby in order to provide a suitable gap between light sources and a support for the light sources which allows air to move around the light sources to prevent the light sources from overheating.

Regarding claim 22, Rotelli illustrates a plurality of elongated light sources 14 provided in a solid housing 12 which forms a structural frame/support and elongate beam supporting the light sources 14. However, Rotelli does not explicitly disclose that a gap exists between the base 12 and the light sources 14.
Yerby discloses an apparatus for providing ultraviolet sterilizing radiation from a plurality of light sources 42 wherein each of the light sources is provided in a solid housing 22 which forms a structural frame/support and elongate beam supporting the light sources, wherein “The UV lamps are spaced about 1½ inches from the inner surfaces of the housing 22” [0037].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotelli with the light source spacing of Yerby in order to provide a suitable gap between light sources and a support for the light sources which allows air to move around the light sources to prevent the light sources from overheating.

Allowable Subject Matter
Claims 4, 5, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a user-held germicidal apparatus comprising: configured to hold elongated UVC lamps positioned radially outward of a center, longitudinal axis of the apparatus; wherein a first handle of at least two handles, configured to permit a user to move a structural frame on which the elongated UVC lamps are disposed during emission of UVC radiation, is located near a first set of lamp holders and a second handle of the at least two handles is spaced from the first handle and located toward the second set of lamp holders relative to the first handle.

Regarding claim 5; claim 5 would be allowable at least for its dependence upon claim 4.

Regarding claim 17; claim 17 includes substantially similar limitations to those of claim 4 and would be allowable at least for the reasons indicated with respect to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881